DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 sets forth determining a confidence factor defined by a percentage number used to predict the likelihood of one or more mental health ailments, and claim 40 appears to possibly set forth calculation of a second percentage number variable.  The examiner was able to locate disclosure of percentages being calculated only in par. 0087 of Applicant’s disclosure, but not that a first percentage variable is calculated as well as a second percentage variable.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 29-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regards to claim 1, “the deviations from normal or predicted levels” is vague.  Does this refer back to the results from the “analyz[ing] the sensor data from the at least one phase for aberrations, deviations and/or patterns in reference to the historical data,” or is this attempting to set forth additional functionality that the signal processing unit is further programmed to determine normal or predicted levels for variables and then determine a deviation of the sensor data from the predicted levels?  Currently, there is no programming set forth to actually determine an amount of data collected or determine a deviation.  Further, it is unclear whether “amount of data collected” refers to sensor data, historical data, or some third set of data.  Further, it is unclear if the confidence factor being “used to predict the likelihood of one or more mental health ailments” is just a subjective intended use of the user/clinician, or whether the processing unit is configured to “evaluate the person’s mental health…based on the analysis of the sensor data and the confidence factor.”  There appears to be no link or nexus between the “calculate a confidence factor” functionality and the “evaluate the person’s mental health” functionality.  The dependent claims inherit this deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 29-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: All claims are drawn to a system, which is a statutory class of invention.
Step 2A, Prong 1:
The claim(s) recite(s) a processing unit configured to perform the following steps that can be considered either or both of a mental process that can be performed with pen and paper and/or mathematical calculations, which are also an abstract idea:
Analyzing sensor data from at least one phase to identify aberrations, deviations and/or patterns in reference to historical data
Calculate a confidence factor, wherein the confidence factor is defined by a percentage number and is used to predict the likelihood of one or more mental health ailments, and the confidence factor is based on an amount of data collected or utilized as well as the deviations from normal or predicted levels, and 
Evaluate the person's mental health and predict likelihood of the one or more mental health ailments, based on the analysis of the sensor data.

Step 2A, prong 2:
Claim 1 includes the following additional elements:
One or more sensors adapted to detect sensor data relating to the person’s voluntary and autonomic responses;
A signal processing unit; and
A database of historical data,
Wherein the sensor data is detected and recorded in at least one phase.
This judicial exception is not integrated into a practical application because the sensors and the sensor data being detected and recorded in at least one phase is insignificant extra-solution activity in the form of mere data gathering (see MPEP 2106.05(g)); and the “signal processing unit” and “database of historical data” are conventional and well known elements of a general purpose computer that are recited at a high level of generality and not “particular machines” within the meaning of eligibility jurisprudence (see MPEP 2106.05(b)). 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere 
Dependent claims:
Claims 2, 3, 29, and 32-39 recite physiological sensors and generic computer elements that are well-known, routine, and conventional in the art, and do not appear to set forth any structural features that go beyond conventional data gathering/general purpose computing.
Claims 4 and 31 recite limitations that further define some unspecified fields of use of calculations (machine learning, artificial intelligence, and data mining).
Claims 5-8, 30, and 40 further recite functionality that can be carried out with the human mind, based on the user’s selection of the types of data that they would like to use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim(s) 1-8, 29-38, and 40 is/are rejected under 35 U.S.C. 103 as obvious over Rau et al. (US 2016/0022193, hereinafter “Rau ‘193”) in view of Girouard et al. (US 2016/0166208, hereinafter “Girouard”), or in the alternative, over Rau ‘193 and Girouard and further in view of Rau et al. (US 2013/0281798, hereinafter “Rau ‘798”).
In regards to claims 1 and 40, Rau ‘193 discloses a system for evaluating and predicting the mental health of a person comprising one or more sensors adapted to detect sensor data relating to the person’s voluntary and autonomic responses (pars. 0004, 0015, 0147, 0153, 0157, 0159); a signal processing unit (8010); a database of historical data (par. 0153-0154), wherein sensor data is detected and recorded in at least one phase (pars. 0153-0154); and wherein the signal processing unit is programmed to analyze the sensor data from the at least one phase for aberrations, deviations and/or patterns in reference to historical data and evaluate the person’s mental health and predict one or more mental health ailments based on the analysis (pars. 0151-0154, 0157-0163).  The examiner’s position is that Rau ‘193 discloses a signal processing unit programmed to analyze the sensor data for aberrations, deviations, and/or patterns in reference to historical data and evaluate the person’s mental health and predict one or more mental health ailments based on the analysis in the actual text of the document at, e.g., paragraphs 0160-0161 where Rau ‘193 describes outputting from the system itself “a real time risk analysis based on the patient analysis” (see also claim 3).  This risk analysis is an evaluation of the person’s mental health and a prediction of one or more mental health ailments as set forth in paragraph 
In regards to claims 2 and 3, the sensors comprises a camera, microphone, and a skin conductivity sensor (pars. 0136, 0141, 0150, 0159).
In regards to claim 4, the system uses computer learning and/or artificial intelligence to analyze sensor data for aberrations, deviations, and/or patterns in reference to historical data to evaluate the patient (pars. 0158, 0170, 0200).
In regards to claim 5, the system further comprises a user interface for a healthcare provider to submit patient data from a patient evaluation, and wherein patient data is included to evaluate the person (pars. 0140, 0153, 0154).
In regards to claim 6, the at least one phase includes a baseline phase, wherein the sensors identify and record baseline sensor data on the person to establish a level from which aberrations, deviations, and/or patterns are detected (pars. 0149, 0153, 0154).
In regards to claim 7, historical data comprises sensor data of the person that was previously detected and recorded (pars. 0149, 0153, 0154, 0159, 0163).
In regards to claim 8, historical data comprises data compiled from multiple healthy individuals or multiple individuals with known mental health ailments (par. 0150, 0159).
In regards to claim 29, the camera detects facial behavior (par. 0034).

In regards to claims 32 and 33, the signal processing unit is a central processing unit executed on one or more servers (Rau ‘193 at claim 3; Rau ‘798 at par. 0054 and 0055).
In regards to claims 34, the one or more sensors include a motion sensor (par. 0034).
In regards to claims 35 and 36, the camera and microphone is capable of recording stress or anxiety from facial expressions and the person’s voice (par. 0130).
In regards to claim 37, the system detects a substance secreted from the patient (par. 0136, “sweat”).
In regards to claim 38, the system detects a substance in a patient’s system (par. 0143; blood oxygenation).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau ‘193 and Lee (or in the alternative Rau ‘193, Lee, and Rau ‘798) further in view of LeBoeuf et al. (US 2010/0217098, hereinafter “LeBoeuf”).  Rau ‘193 (or Rau ‘193 and Rau ‘798) discloses the essential features of the claimed invention, including detecting a substance including alcohol and drugs (par. 0165), with this testing means being part of an overall treatment “system,” but does not expressly and explicitly disclose that a drug or alcohol sensor is a hardware component of the data acquisition device.  However, LeBoeuf teaches a health monitoring system comprising a drug sensor (par. 0065) to provide the predictable results of collecting, storing, and analyzing additional physiological information from a person during everyday life activities to enhance healthcare quality (par. 0004).  Therefore, it would have been obvious to one having ordinary skill in the art to modify Rau ‘193 (or Rau ‘193 and Rau ‘798) by providing a drug sensor to provide the predictable results of collecting, storing, and analyzing .
Response to Arguments
Applicant’s arguments, see “Remarks,” filed 5/17/2021, with respect to the rejection(s) of claim(s) 1-8 and 29-40 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Girouard above.  This office action is non-final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pettus (US 2015/0363567, hereinafter “Pettus”) is another example of calculating a confidence score for physiological data (par. 0088).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792